Case: 16-40901          Document: 00513845049              Page: 1      Date Filed: 01/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                        United States Court of Appeals
                                                                                                 Fifth Circuit

                                          No. 16-40901                                         FILED
                                        Summary Calendar                                January 23, 2017
                                                                                          Lyle W. Cayce
                                                                                               Clerk
UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee

v.

PEDRO LOPEZ-TORRES,

                                                          Defendant-Appellant

------------------------------------------------------------------------------------------------

Consolidated with 16-40903

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee

v.

PEDRO LOPEZ TORRES, also known as Pedro Lopez-Torres

                                                          Defendant-Appellant


                     Appeals from the United States District Court
                          for the Southern District of Texas
                               USDC No. 5:15-CR-1252-1
                                USDC No. 5:16-CR-78-1
     Case: 16-40901      Document: 00513845049         Page: 2    Date Filed: 01/23/2017


                                    No. 16-40901
                                 Cons. w/No. 16-40903
Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Pedro Lopez-Torres
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Lopez-Torres has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2